— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (J. Doyle, J.), imposed January 13, 2012, and an amended sentence of the same court imposed January 27, 2012, on the ground that the sentence and the amended sentence were excessive.
Ordered that the appeal from the sentence is dismissed, as that sentence was superseded by the amended sentence; and it is further,
Ordered that the amended sentence is affirmed.
Contrary to the People’s contention, the defendant’s claim that the amended sentence was excessive need not be preserved for appellate review. Our power to review a sentence as harsh or excessive stems not from our power to review questions of law (see CPL 470.15 [1]), but from our interest of justice jurisdiction (see NY Const, art VI, § 30; CPL 470.15 [3] [c]; [6] [b]; People v Andreu, 103 AD3d 661, 661 [2013]; People v Suitte, 90 AD2d 80, 85-86 [1982]). Nevertheless, the amended sentence was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Mastro, Dickerson, Lott and Miller, JJ., concur.